Citation Nr: 1708962	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  15-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for service-connected facial laceration without repugnant disfigurement.

2.  Entitlement to service connection for traumatic brain injury with memory loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a sore on the nose.

5.  Entitlement to service connection for burns of the hands, arms, chest, and face.

6.  Entitlement to service connection for facial paralysis.

7.  Entitlement to service connection for passive dependency reaction with headaches.

8.  Entitlement to service connection for unspecified personality disorder (claimed as a mental health condition).


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1961 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 simplified notice letter (SNL), and October 2012 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

With regard to representation, by way of history, the Veteran executed an Appointment of Individual as Claimant's Representative (on a VA Form 21-22a) in July 2014, naming Attorney J. Michael Woods as the Veteran's representative.  The Veteran subsequently appointed Florida Department of Veterans Affairs (FDVA) as the representative in July 2015 (on a VA Form 21-22).  J. Michael Woods' representation was in fact revoked by the Veteran's subsequent appointment of FDVA as the representative by VA Form 21-22 dated in July 2015.  Although not marked as "revoked" on the July 2015 VA Form 21-22, the revocation of J. Michael Woods as representative occurred as a matter of law upon appointment of FDVA.  See 38 C.F.R. § 14.632(f)(1) (2016) (providing that, unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney).


FINDING OF FACT

Prior to adjudication of the appeal, the Board was notified that the Veteran died in August 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Prior to adjudication of the appeal, the Board was notified that the Veteran died in August 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


